Citation Nr: 0033931	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This claim for increased rating comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1999 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, that denied the veteran's claim of 
entitlement to an increased rating for his service-connected 
left ear hearing loss.  A notice of disagreement was received 
in July 1999.  A statement of the case was issued in August 
1999.  A substantive appeal was received from the veteran in 
September 1999.

REMAND

A review of the record reflects that service connection for 
left ear hearing loss was established and a 10 percent 
evaluation for was by a rating action of October 1945.  (At 
this time, the veteran was also granted service connection 
for otitis media of the left ear.)  That decision was based 
on the veteran's service medical records which indicate that 
he had been honorably discharged due to his left ear 
disabilities, including hearing loss and otitis media, which 
were the result of an ammunition explosion that occurred on 
November 1943.  Although the veteran has sought an increased 
rating for his left ear hearing loss on many occasions, the 
10 percent evaluation has since remained in effect.  

In February 1999, the RO received a claim for an increased 
rating for the veteran's service connected left ear hearing 
loss.  As indicated in the introduction, above, following the 
RO's June 1999 denial of the issue on appeal, the veteran 
perfected an appeal of that issue to the Board.  
Significantly, however, in the veteran's September 1999 
substantive appeal, he indicated his belief that the November 
1943 explosion that caused hearing loss in his left ear also 
caused hearing loss in his right ear and that he also was 
seeking service connection for right ear hearing loss.  There 
us no indication that the RO took any action with respect to 
this claim.  Rather, the claims file was transferred to the 
Board in October 1999, the next month.

That the RO apparently has not adjudicated a claim for 
service connection raised during the pendency of the instant 
appeal would ordinarily warrant a referral of that issue to 
the RO.  Here, however, the resolution of the issue involving 
service connection for right ear hearing loss could well bear 
on the resolution of the claim for a higher evaluation for 
left ear hearing loss currently before the Board (i.e., if 
service connection is granted, the question involves the 
appropriate evaluation for bilateral hearing loss, for which 
a higher evaluation is available than for single ear hearing 
loss).  Hence, the Board finds that the two issues are 
"inextricably intertwined" and must be considered together.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).  

Under these circumstances, appellate review of the issue on 
appeal at this time would be premature, and must be deferred 
pending the outcome of the adjudication of the service 
connection claim.  In adjudicating the claims on remand, the 
RO should undertake any necessary development/notification 
required pursuant to the Veteran's Claims Assistance Act of 
2000, Pub. L. No. 106-475 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied, to include having the veteran 
undergo examination, as appropriate.  See also VBA Fast 
Letters 00-87 (November 17, 2000), and 00-92 (December 13, 
2000).  The veteran and his representative are hereby 
reminded, moreover, that appellate consideration of any issue 
not currently in appellate status requires the filing of a 
perfected appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200-20.202, 20.300 (2000).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

5.  After completion of all notification 
and development action deemed warranted 
by the record, the RO should adjudicate 
the veteran's claims for service 
connection for right ear hearing loss, 
and his claim for a higher evaluation for 
left ear (or, if service connection is 
granted, for bilateral) hearing loss.  
Such adjudication should be accomplished 
in light of all pertinent evidence and 
legal authority.  

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a SSOC and given an 
opportunity to submit written or other 
argument in response thereto before his 
claims file is returned to the Board for 
further appellate consideration.  The 
veteran and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status (i.e., service 
connection for right ear hearing loss), a 
timely appeal must be perfected.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



